DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution is Reopened
Subsequent to the decision of the Pre-Brief Appeal Conference mailed 20 July 2022, prosecution is reopened.

Claim Rejections - 35 USC § 103--New
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1) Claim(s) 2-7,10-15, 18-20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannacosmetics (www.cannacosmetics.de, published online Mar 2016) in view of Herrmann et al., (US 2008/0095719).
Cannacosmetics teaches, “ORCANN Mouth wash 30 ml with hemp seed oil” (main page, title), that “helps to maintain healthy gums and freshens and scents the breath.  If used regularly, the mouthwash regenerates the gums and reduces their excessive sensitivity and potential marks from (for example) the braces and dental prosthetics” (Description, 4th page), as per claims 14-15. 
The prior art goes on to teach the benefits of additional herbal substances, i.e. “Synergistically acting herbal substances accelerate the regeneration of the mucous membranes of the mouth; it contributes to the alleviation of the discomfort of burning, stress and excessive sensitivity of the gums” (Id. through 5th page).
The prior art teaches a specific embodiment comprising cannabis sativa (hemp) seed extract, water, mentha piperita (peppermint) oil (flavoring agent), citrus bergamia peel oil, salvia officinalis oil, stevia (sweetening agent), linalool, D-limonene (Ingredients, 6th page).
Here the composition is substantially liquid and free of enzymes, abrasives, and whitening agents.
The prior art does not provide a concentration for the hempseed oil or water; however, given product’s function of maintaining healthy gums, it would have been obvious to optimize a range for each. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 IIA quoting In re Aller, 220 F.2d 454, 456 (105 USPQ 233)).


Cannacosmetics does not teach caprylyl glycol nor one of the claimed humectants.

Herrmann et al. teaches compositions including “oral hygiene products” such as “ tooth creams, toothpastes, tooth gels, mouth washes, mouth rinses, gargle liquids . . .” (p. 7, para. [0060]).
The oral hygiene products are taught to comprise “moisture-retaining substances”, “surface-active substances” (surfactants), “vitamins” (clm. 11) (Id., para. [0062]), where moisture-retaining substances include “1,2-octanediol” (caprylyl glycol), “hyaluronic acid”, “sorbitol, glycerol” [glycerin] (p. 12, para. [0102]), as per claims 19-20.
The oral hygiene products also comprise “anti-inflammatory active ingredients to relieve reddening and/or itching” (p. 10, para. [0078]), where anti-inflammatory active ingredients include extracts of “aloe vera” (Id. at para. [0079]).
The reference does not teach an amount of caprylyl glycol, sorbitol, glycerin,  hyaluronic acid or aloe vera for the oral hygiene compositions.  However, given their function as a moisture retention aid or anti-inflammatory active, it would have been obvious to modify a range for each.  Again, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 IIA quoting In re Aller, 220 F.2d 454, 456 (105 USPQ 233)).

The oral care compositions also contain “dyes, colorants or pigment” (p. 11, para. [0073]), as per claim 23.  
Hermann et al. teaches a specific embodiment of a mouthwash comprising 12% glycerin, 1.40% Pluronic  F-127 (surfactant), Na phosphate (pH modifying agent), Na saccharinate (sweetening agent), menthol peppermint (flavoring agent), dye (colorant), and 77.8% water (p. 25, para. [0238]).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to add caprylyl glycol to the composition of Cannacosmetics for the advantage of adding a moisture retention property, as taught by Hermann et al.
It would have also been obvious to add the other agents, such as humectants, e.g. glycerin and sorbitol, surfactants, pH modifying agent, colorants, based on their recognized suitability for use in oral care formulations, as taught by Hermann et al.
Since it would have been obvious to add caprylyl glycol, a moisture retention aid, to the compositions of Cannacosmetics, the property of having a moisture retention capacity of at least 4.8, as per claim 13, would have been implicit.

2) Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannacosmetics (www.cannacosmetics.de, published online Mar 2016) in view of Herrmann et al., (US 2008/0095719) as applied to claims 2-7, 10-15, 18-20, 23 above, and further in view of Weiss et al., (US 4,525,342).
The combination of Cannacosmetics and Herrmann et al., which is taught above, differs from claims 24-25 insofar as it does not teach a dual phase mouthwash or white mineral oil.
Weiss et al. teaches oral care compositions “for dental and oral hygiene which desorb microorganisms and which adsorb odorous mercapto-compounds which cause halitosis” comprising “as active ingredient hydrophobic materials selected from vegetable oils, certain mineral oils and hydrocarbons” (Abstract).  “The compositions are provided as tooth-pastes, gels, mouthwash, etc.” (col. 1, lines 11-12).
Weiss et al. teaches, “As most oral bacteria present in dental plaque and saliva possess pronounced cell surface hydrophobicity, it is possible to effectively remove them by contacting the same with a composition containing such hydrophobic constituent as active ingredient” (col. 1, lines 57-61).
The prior art utilizes “White mineral oil” as the type of mineral oil (see col. 7, Example 2).
Weiss et al. also teaches, “The dentifrice may comprise two phases, an oily one, and an aqueous one, to be mixed just prior to their use” (col. 2, lines 14-15)
The prior art teaches a specific embodiment of a “two-phase mouthwash” (dual phase mouthwash), where the “composition was provided in a double-compartment double-squirt bottle and allowed the squirting of a small quantity (a few millimeters) of the mixture of the two ingredients into the oral cavity” (col. 8, Example 7, lines 15-27).  Use of the product proved to be “effective in removing dental plaque” (Id.).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add white mineral oil to the oral care compositions of Cannacosmetics for the advantage of desorbing microorganisms from teeth and other surfaces, as taught by Weiss et al.
It would have also been obvious to utilize a dual phase mouthwash as a means for effectively removing dental plaque, as taught by Weiss et al.

Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Wallace (Hemp Out, 4,2/2014, cited in IDS).  Wallace is pertinent for teaching “Hemp Seed Oil Pulling", a technique whereby hemp seed oil is gargled “slowly swished in the mouth and drawn through the teeth" and subsequently expectorated (see p. 2 at How to do your home base oil pulling).  The technique alleged to be useful for treating “bad breath, bleeding gums, cavities, or tooth pain” (line 1 at p. 1) and suggests treatment of dry mouth or xerostomia insofar as it is described as “an oil-mouth-message soothes and stimulates the key meridians where taste meets the organ. Simultaneously, as in any skin message, the inner skin and lining of the mouth, plate and tongue become warm and supple and the lubrication prevents dryness” [emphasis added] (p. 2. 4th paragraph).  

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612